             Case 2:20-cv-01194-MRH Document 1 Filed 08/12/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 STATE FARM FIRE & CASUALTY CO.
 a/s/o JUDDY L. & TABATHA L. HURST
 ONE STATE FARM PLAZA
 BLOOMINGTON, IL 61710
                       Plaintiff,
                                                               Civil Action No.: 2:20-cv-1194
                       v.

 COLUMBIA GAS OF PENNSYLVANIA, INC.
 2G CIVIC CENTER
 COLUMBUS, OH 43215
                    Defendant.

                                             COMPLAINT

        Plaintiff, State Farm Fire & Casualty Company a/s/o Juddy L. and Tabatha L. Hurst

(“Plaintiff”), by and through undersigned counsel, hereby demands judgment against Defendant,

Columbia Gas of Pennsylvania, Inc. (“Defendant”), complaining against it as follows:

                                               PARTIES

        1.        Plaintiff is a commercial entity organized and existing under the laws of Illinois; its

principal place of business is at the above-captioned address.

        2.        At all relevant times, Plaintiff was authorized to provide in Pennsylvania the

insurance described herein.

        3.        At all relevant times, Plaintiff provided – via an in-force policy – homeowners

insurance to Juddy L. and Tabatha L. Hurst (“subrogors”) in connection with, inter alia, their real

and personal property at 264 Park Avenue in Washington, Pennsylvania (“subject property”).

        4.        As a result of claims made on said policy, Plaintiff became subrogated to certain

rights and interests of subrogors, i.e. for monies paid thereunder, including the claims giving rise

to this action.
             Case 2:20-cv-01194-MRH Document 1 Filed 08/12/20 Page 2 of 5




        5.       Defendant is an Ohio Corporation with its principal place of business at the above-

captioned address.

        6.       At all relevant times, Defendant was engaged in, inter alia, the business of

providing natural-gas-utility goods and services to domestic users in Pennsylvania such as

subrogors.

                                  JURISDICTION AND VENUE

        7.       Jurisdiction is based on 28 U.S.C. §1332(a)(1) as this action involves a controversy

between citizens of different states; moreover, the amount in controversy exceeds the jurisdictional

threshold of this Court (exclusive of interest and costs).

        8.       Venue is proper in this district based on 28 U.S.C. §1391(a) in that the events giving

rise to this claim occurred within this district.

                                     STATEMENT OF FACTS

        9.       Plaintiff incorporates by reference the preceding paragraphs as though set forth at

length herein.

        10.      On July 31, 2019, Defendant was performing its usual and customary work in the

vicinity of 100 Park Lane in Washington, Pennsylvania (“origin property”); upon information

and belief, this work involved upgrading a gas-main section.

        11.      Upon information and belief, Defendant did not identify that the origin property

was connected to the gas-main section being upgraded; hence, Defendant failed to add a pressure

regulator to the origin property or otherwise protect it from harm.

        12.      When the upgraded gas-main section was engaged, the elevated pressure lead to a

leak of gas that had passed through the origin property’s meter; once foreseeably ignited, the gas

caused an explosion at the origin property.
            Case 2:20-cv-01194-MRH Document 1 Filed 08/12/20 Page 3 of 5




          13.   This explosion caused damage to the subject property, which is situated nearby.

          14.   The damages caused thereby to subrogors were in an amount in excess of

$95,000.00; these damages were directly and proximately caused by Defendant as is more fully

described below.

          15.   Pursuant to the terms and conditions of the aforementioned policy, Plaintiff made

payments to subrogors, thereby becoming subrogated to recovery on the claims asserted in this

action.

                                   COUNT I – NEGLIGENCE

          16.   Plaintiff hereby incorporates the foregoing paragraphs of the Complaint as if fully

set forth herein at length.

          17.   Defendant owed subrogors a duty to provide gas in a manner that would avoid

foreseeable harm.

          18.   Defendant breached this duty when it negligently caused the gas leak and resultant

explosion.

          19.   Such negligence on the part of Defendant – by and through its agents, servants,

employees and/or chosen subcontractors, acting within the course and scope of their employment

and/or agency – is more specifically described as follows:

                a.      failing to provide and maintain gas in a manner that would avoid foreseeable
                        harm, i.e. the harm that befell subrogors here;
                b.      failing to properly install, test and/or maintain the gas lines and related
                        facilities in dangerous proximity to the origin and subject properties;
                c.      failing to adequately assess and address the danger to the origin and subject
                        properties when upgrading the gas main without properly protecting them
                        and others similarly situated;
                d.      Otherwise failing to meet the standards of care applicable to its herein-
                        described undertaking in the normal course of its business.
          Case 2:20-cv-01194-MRH Document 1 Filed 08/12/20 Page 4 of 5




        20.      As a direct and proximate result of Defendant’s negligent acts or omissions,

subrogors sustained damages in an amount in excess of $95,000.00.

        21.      To the extent subrogors’ aforementioned policy covered these damages, Plaintiff

paid claim monies to her consistent therewith; as a result, Plaintiff became subrogated to the claims

asserted in this action.

        WHEREFORE, Plaintiff demands judgment in its favor and against Defendant in an

amount in excess of $95,000.00, plus interest, cost of suit, reasonable attorney fees, delay

damages, and such other relief as the Court deems appropriate under the circumstances.

                           COUNT II – BREACH OF WARRANTIES

        22.      Plaintiff incorporates herein by reference the above paragraphs as though the

same were fully set forth at length.

        23.      In furtherance of delivering to the origin property the herein-described gas

product, as well as in performing services related thereto, Defendant expressly and/or impliedly

warranted that all goods would be safe and non-defective as delivered, and all services would be

performed in a safe and reasonable manner.

        24.      Based upon the herein-described careless, negligent and/or unlawful conduct on the

part of Defendant, Defendant breached the warranties applicable here.

        25.      As a direct and proximate result of such breaches, subrogors sustained and

incurred damages in an amount in excess of $95,000.00.

        26.      Subrogors have and had performed all conditions precedent to recover based upon

such breaches.
          Case 2:20-cv-01194-MRH Document 1 Filed 08/12/20 Page 5 of 5




       27.     To the extent subrogor’s aforementioned policy covered these damages, Plaintiff

paid claim monies to subrogors consistent therewith; as a result, Plaintiff became subrogated to

recover on the claims asserted in this action.

       WHEREFORE, Plaintiff demands judgment in its favor and against Defendant in an

amount in excess of $95,000.00, plus interest, cost of suit, reasonable attorney fees, delay damages,

and such other relief as the Court deems appropriate under the circumstances.

                                                 de LUCA LEVINE LLC



                                           BY:
                                                 DANIEL J. de LUCA
                                                 PA ATTY I.D.: 74727
                                                 Three Valley Square, Suite 220
                                                 Blue Bell, PA 19422
                                                 215-383-0081
                                                 215-383-0082 (fax)
                                                 ddeluca@delucalevine.com
                                                 ATTORNEYS FOR PLAINTIFF

Dated: August 12, 2020
